Citation Nr: 0017307	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-43 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

2.  Entitlement to an initial disability evaluation in excess 
of 50 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to April 
1968.  This appeal arises from a May 1996 rating decision of 
the Department of Veterans Affairs (VA), Waco, Texas, 
regional office.  

In April 2000, the claims folder was transferred to the St. 
Petersburg, Florida, regional office (RO).  


REMAND

The New York, New York, regional office, (NYRO), denied 
service connection for a back disorder by rating decision 
dated in September 1971.  After notification, the veteran 
did not submit a timely notice of disagreement, and that 
decision became final.  Thus, the issue of service 
connection for a back disorder may only be reopened by 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991). 

The statement of the case issued in July 1996 and the 
supplemental statement of the case issued in April 2000 
treated the issue as one of direct service connection on the 
merits.  Thus, the RO did not address the proper issue, that 
is, whether the veteran has submitted evidence sufficient to 
reopen a previously denied claim.  

The relevant regulation states that new and material 
evidence means evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1998); See Hodge v. West, 155 
F.3rd 1356 (Fed. Cir. 1998).

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans v. Brown, 9 
Vet. App. 273, 286 (1996) (holding that "new" evidence was 
not relevant to and probative of a nexus between the claimed 
psychiatric disorder and an inservice injury or disease 
which was the "issue at hand" in the case, and therefore 
the "new" evidence was not "material" evidence and the 
inquiry ended, notwithstanding "old" evidence in the record 
pertaining to a nexus between the veteran's psychiatric 
disorder and his military service).

Recently, in Elkins v. West, No. 97-1534 (U. S. Vet. App. 
Feb. 17, 1999) (en banc), the Court held that the two-step 
process set out in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991), for reopening claims became a three-step process 
under the Federal Circuit's holding in Hodge, supra:  VA 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new 
and material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, VA may evaluate 
the merits after ensuring the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.  See also Winters v. West, No. 
97-2180 (U. S. Vet. App. Feb. 17, 1999) (en banc).  Although 
prior to Hodge a conclusion that new and material evidence 
had been presented necessarily meant that the reopened claim 
was well grounded, the Court stated in Elkins that the 
Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the reasonable-
possibility-of-a-change-in-outcome prong of Colvin, supra.  
There is no duty to assist in the absence of a well-grounded 
claim.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
cert. denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998).

In Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) the 
Federal Circuit held that "the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material is presented, and before 
the Board may reopen such a claim, it must so find."  Due 
process considerations require that the veteran be apprised 
of the applicable law and regulations which have not been 
provided him.

In order to avoid any possible prejudice to the veteran, the 
Board is of the opinion that the case should be remanded to 
the RO for an initial determination under the Hodge 
standard.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO should determine whether evidence submitted since the 
September 1971 rating decision that denied service 
connection for a back disorder is new and material under the 
above standard.  If the evidence is determined to be new and 
material, the RO should then determine whether the claim is 
well grounded, and, if so, adjudicate the claim on the 
merits.  In either case, the RO must provide the veteran and 
his representative with an appropriate supplemental 
statement of the case which addresses the determinations and 
includes the appropriate laws and regulations as cited 
above.  

The veteran also disagreed with the initial 10 percent 
evaluation assigned to his service connected post-traumatic 
stress disorder from May 1995.  An August 1997 rating 
decision increased the initial evaluation to 50 percent, 
also from May 1995.  The veteran apparently continues to 
contend that he is entitled to a higher evaluation.  In this 
regard, see Fenderson v. West, 12 Vet. App. 119 (1999) (at 
the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found).

The most recent VA psychiatric examination of record was 
conducted in February 1997.  There are no VA psychiatric 
outpatient records since that time of record.  The Board is 
of the opinion that a current evaluation, which will include 
a Global Assessment of Functioning (GAF) score, is necessary 
in order to properly evaluate his claim.

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering 
another medical examination.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 213 
(1992).  Accordingly, the veteran should be scheduled for an 
examination by a VA psychiatrist in order to determine the 
current extent of his service connected post-traumatic 
stress disorder.  Additionally, all VA psychiatric records 
since February 1997 should be obtained.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  In view of the 
foregoing, the case is REMANDED to the RO for the following:

1.  All VA outpatient and inpatient 
psychiatric treatment records of the 
veteran from February 1997 to the 
present, and which are not currently of 
record, should be obtained and associated 
with the claims folder.  

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and extent of his service- 
connected PTSD. The report of examination 
should include a detailed account of all 
manifestations of psychiatric pathology 
found to be present. If there are 
different psychiatric disorders, the 
examining psychiatrist should reconcile 
the diagnoses and should specify which 
symptoms are associated with and are part 
of, or caused by, the service-connected 
PTSD. The examiner should indicate 
whether or not there is symptomatology 
which cannot be disassociated one 
disorder from the other. The examiner 
should further describe how the symptoms 
of the service-connected PTSD affect the 
veteran's social and industrial capacity. 
All necessary special studies or tests 
including psychological testing, if 
indicated, are to be accomplished. The 
examiner should assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF). The diagnosis 
should be in accordance with the American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4TH ed. 1994). The entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examining psychiatrist prior to the 
examination.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report. If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").

4.  Following the above, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for post-traumatic 
stress disorder since May 1995, with 
attention to Fenderson, supra.

5.  The RO must determine whether 
evidence submitted since the September 
1971 rating decision that denied service 
connection for a back disorder is new and 
material under the regulatory language of 
38 C.F.R. § 3.156(a) (1998).  See Hodge 
v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  
If the evidence is determined to be new 
and material, the RO should then 
determine whether the claim is well 
grounded, and, if so, adjudicate the 
claim on the merits.  In either case, the 
RO must then provide the veteran and his 
representative with an appropriate 
supplemental statement of the case which 
addresses the RO's determination and 
includes the appropriate laws and 
regulations governing reopening 
previously denied claims.  

If an outcome is not favorable to the veteran, he and his 
representative should be provided with an appropriate 
supplemental statement of the case and given a reasonable 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


